DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimabara (US 20010027377 A1) in view of Oikubo (US 7127350 B2 – already of record), and in further view of Machino (US 20110264368 A1).

REGARDING CLAIM 1, Shimabara teaches, the present position of the vehicle on a route is captured (Shimabara: [0028] a GPS receiver 5 and a self-contained navigation sensor 6 that detect the vehicle position and the vehicle azimuth, and a display unit 7 that displays map images, guidance routes and the like.); a number of existing traffic lanes at the present position of the vehicle in the direction of travel of the vehicle on the route is determined (Shimabara: [0025] FIG. 13 is a chart illustrating an example of displaying the intersection guidance information including specific additional information; [0095] FIG. 13 illustrates an example of displaying the intersection guidance information in including specific additional information. For example, as shown in FIG. 13(A), all three lanes are directly advancing at the intersection 300, but the lanes are reduced to two lanes after passing the intersection 300, and one right-turn lane is added before the intersection 310 to make three lanes again; [FIG. 13(a)]  a number of existing traffic lanes at the present position in the direction of travel of the vehicle on the route is determined can be observed; also see ¶[0092]); the lane course of the existing traffic lanes that lies ahead of the vehicle in the direction of travel of the vehicle is determined (Shimabara: [0025] FIG. 13 is a chart illustrating an example of displaying the intersection guidance information including specific additional information; [0095] FIG. 13 illustrates an example of displaying the intersection guidance information in including specific additional information. For example, as shown in FIG. 13(A), all three lanes are directly advancing at the intersection 300, but the lanes are reduced to two lanes after passing the intersection 300, and one right-turn lane is added before the intersection 310 to make three lanes again; [FIG. 13(a, b, c)] the lane course of the existing traffic lanes that lies ahead of the vehicle in the direction of travel of the vehicle is determined can be observed.), wherein a first traffic lane is determined from the lane course, which is a target traffic lane for the vehicle (Shimabara: [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible); in a first display region, a first display is generated which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle, which schematic illustration comprises schematic traffic lanes (Shimabara: [0092] The above-described embodiments also have assumed the intersection that the vehicle passes after the first intersection, where the vehicle makes a right or left turn, is the second intersection. However, the second intersection may be specified on the basis of other conditions. For example, the intersection that the vehicle passes next after passing the first intersection may be specified as the second intersection. In this manner, it is conceivable that an optimum recommended travel lane can be provided in most cases by considering only two intersections from the current vehicle position. In this case, the setting procedure of a recommended travel lane can be simplified; [FIG. 10] in a first display region, a first display is generated which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle can be observed.), wherein the number of the schematic traffic lanes corresponds to the number of the existing traffic lanes, such that an existing traffic lane is assigned a schematic traffic lane in each (Shimabara: [0094] Additionally, there exists a type of road in which the number of lanes in the adjoining intersections is coincident and the lanes are dislocated for one lane. Therefore, it is preferable to include information as to the state of connection of the lanes in the lane information as additional information, or it is preferable to associate each of the plural lanes with one link and clarify the relation between the lanes in each adjoining intersection; [FIG. 13(a, b, c)] the number of the schematic traffic lanes, corresponds to the number of the existing traffic lanes, such that an existing traffic lane is assigned a schematic traffic lane, in each case can be observed.); for at least one first schematic traffic lane, a graphic object is generated (Shimabara: [0094] Additionally, there exists a type of road in which the number of lanes in the adjoining intersections is coincident and the lanes are dislocated for one lane. Therefore, it is preferable to include information as to the state of connection of the lanes in the lane information as additional information, or it is preferable to associate each of the plural lanes with one link and clarify the relation between the lanes in each adjoining intersection; [FIG. 13(a, b, c)] for at least one first schematic traffic lane, a graphic object, is generated can be observed.), which indicates whether the traffic lane assigned to the first schematic traffic lane is the target traffic lane (Shimabara: [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible; and); a first change position is determined on the route (Shimabara: [0032] The display unit 7 displays, on the basis of the drawing data outputted from the navigation controller 1, a map image for the area surrounding the vehicle together with a vehicle position mark, a starting point mark, a destination mark, etc., and displays a guidance route, intersection guidance information and the like; [FIG. 13] each node indicates a position where an evaluation is detected as to change position.), from which a second and no longer the first traffic lane is the target traffic lane for the vehicle (Shimabara: [0074] Next, among the lanes that the vehicle is permitted to travel in the first intersection and the second intersection, specified at step 104, the guidance information setting unit 20 specifies the travel lane (recommended travel lane) whereby the vehicle makes the fewest lane changes until reaching the second intersection (step 105)).
Shimabara does not explicitly disclose, wherein a second change position is detected on the route; and if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route.
However, in the same field of endeavor, Oikubo teaches, wherein a second change position is detected on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a second change position is detected on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)); and if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)) and in which a third display in generated in the second display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a third display in generated in the second display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), which shows a schematic illustration of the existing traffic lanes at the second change position on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a schematic illustration of the existing traffic lanes at the second change position on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), for the benefit of ascertaining route accuracy and easily obtain intersection information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by Shimabara to include intersection information taught by Oikubo. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain route accuracy and easily obtain intersection information.
Shimabara in view of Oikubo do not explicitly disclose, a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route.
However, in the same field of endeavor, Machino teaches, “element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route can be observed” (Machino: [FIG. 5]), for the benefit of providing lane availability/restriction navigation by time and vehicle type.


REGARDING CLAIM 2, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 1, and further, Shimabara also teaches, the first traffic lane is assigned to the first schematic traffic lane so that the graphic object shows that the first traffic lane is the target traffic lane (Shimabara: [0023] FIG. 11 is a chart illustrating an example of displaying the intersection guidance information including only a recommended travel lane; [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible; and [FIG. 13(b, c)] indicators with/without hashing/shading can be observed.).

REGARDING CLAIM 3, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 1, and further, Shimabara also teaches, for the schematic traffic lanes, that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane (Shimabara: [FIG. 9-13] for the schematic traffic lanes, that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane can be observed via indicators with/without hashing/shading.).

REGARDING CLAIM 5, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 4, and further, Shimabara also teaches, the display change is effectuated with an animation (Shimabara: [0084] Thereafter, the intersection guidance unit 18 judges whether or not the vehicle has passed the first intersection (step 108). If not, the judgment at step 108 is repeated. If the vehicle has passed the first intersection, the affirmative judgment is made at step 108, and the processing returns to the step 101 and repeats the operation after the read-out of the next node; [FIG. 5] elements 100-107 a second change position is detected on the route, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route is explained; [FIG. 9-13] a second change position is detected on the route, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route is repeated for each node.).

REGARDING CLAIM 6, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 5, and further, Shimabara also teaches, for the animation, the second display (Shimabara: [0084] Thereafter, the intersection guidance unit 18 judges whether or not the vehicle has passed the first intersection (step 108). If not, the judgment at step 108 is repeated. If the vehicle has passed the first intersection, the affirmative judgment is made at step 108, and the processing returns to the step 101 and repeats the operation after the read-out of the next node; [FIG. 5] elements 100-107 a second change position is detected on the route, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route is explained; [FIG. 9-13] a second change position is detected on the route, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route is repeated for each node.).

REGARDING CLAIM 7, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 1, and further, Machino also teaches, an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane, that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5] an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane, that is assigned to the actual traffic lane of the vehicle can be observed).

REGARDING CLAIM 8, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 7, and further, Machino also teaches, it is determined whether the actual traffic lane of the vehicle corresponds with the target traffic lane (Machino: [FIG. 5] it is determined whether the actual traffic lane of the vehicle corresponds with the target traffic lane can be observed with perforated line.); if it is determined that the actual traffic lane corresponds with the target traffic lane, the graphic position display object assumes a first appearance and if it is determined that the actual traffic lane does not correspond with the target traffic lane, the graphic position display object assumes a second appearance (Machino: [FIG. 5] if it is determined that the actual traffic lane corresponds with the target traffic lane, the graphic position display object assumes a first appearance and if it is determined that the actual traffic lane does not correspond with the target traffic lane, the graphic position display object assumes a second appearance can be observed with perforated line and non-perforated line.).

REGARDING CLAIM 9, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 8, and further, Shimabara also teaches, if the actual traffic lane does not correspond with the target traffic lane, a lane change recommendation is output (Shimabara: [0023] FIG. 11 is a chart illustrating an example of displaying the intersection guidance information including only a recommended travel lane; [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible).
Shimabara does not explicitly recite the terminology "if the actual traffic lane does not correspond with the target traffic lane, a lane change recommendation is output". However, Shimabara does teach changing lane recommendations at every node (FIG. 13(a, b, c)), which is interpreted as "if the actual traffic lane does not correspond with the target traffic lane, a lane change recommendation is output".

REGARDING CLAIM 10, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 1, and further, Machino also teaches, an additional indicator is output that shows whether the vehicle is located in the target traffic lane (Machino: [FIG. 5] an additional indicator is output that shows whether the vehicle is located in the target traffic lane can be observed (element 210).).

REGARDING CLAIM 16, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 2, and further, Shimabara also teaches, for the schematic traffic lanes that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane (Shimabara: [FIG. 9-13] for the schematic traffic lanes that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane can be observed with the shaded elements.).

REGARDING CLAIM 19, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 2, and further, Machino also teaches, an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5] an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle can be observed.).

REGARDING CLAIM 20, Shimabara in view of Oikubo, in view of Machino remain as applied above to claim 3, and further, Machino also teaches, an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5] an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle can be observed.).

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimabara (US 20010027377 A1) in view of Machino (US 20110264368 A1), in further view of Oikubo (US 7127350 B2 - already of record) and Dudeck (DE 102004036825 A1).

REGARDING CLAIM 11, Shimabara teaches, a positioning device, using which the present position of the vehicle on a route can be captured (Shimabara: [0028] a GPS receiver 5 and a self-contained navigation sensor 6 that detect the vehicle position and the vehicle azimuth, and a display unit 7 that displays map images, guidance routes and the like.); which is a target traffic lane for the vehicle (Shimabara: [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible), and using which a change position can be detected, as of which a second and no longer the first traffic lane is the target traffic lane for the vehicle (Shimabara: [0074] Next, among the lanes that the vehicle is permitted to travel in the first intersection and the second intersection, specified at step 104, the guidance information setting unit 20 specifies the travel lane (recommended travel lane) whereby the vehicle makes the fewest lane changes until reaching the second intersection (step 105).); and a control device (Shimabara: [FIG. 1] element 1, a control device can be observed.).
Shimabara does not explicitly disclose, a first display region; a second display region; using which the first display region is controllable such that in the first display region a first display can be generated, which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle, which schematic illustration comprises schematic traffic lanes, wherein 
However, in the same field of endeavor, Machino teaches, (Machino: [FIG. 5]) a first display region can be observed; (Machino: [FIG. 5]) a second display region can be observed; (Machino: [FIG. 5]) a first display region can be observed; (Machino: [FIG. 5]) element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route can be observed; (Machino: [FIG. 5]) element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route, and which schematic illustration comprises schematic traffic lanes can be observed; (Machino: [FIG. 5]) the number of the schematic traffic lanes, corresponds to the number of the existing traffic lanes can be observed; (Machino: [FIG. 5]) such that an existing traffic lane can be assigned a schematic traffic lane, in each case can be observed; (Machino: [FIG. 5]) for at least one first schematic traffic lane, a graphic object can be generated can be observed; (Machino: [FIG. 5]) which indicates whether the traffic lane assigned to the first schematic traffic lane is the target traffic lane can be observed; (Machino: [FIG. 5]) the second display region can be controlled such that in the second display region a second display can be generated can be observed; (Machino: [FIG. 5]) which shows a schematic illustration of the existing traffic lanes at the change position on the route can be observed, for the benefit of providing lane availability/restriction navigation by time and vehicle type.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigational device disclosed by Shimabara to include a first and second display with lane specific detail taught by Machino. One of ordinary skill in the art would have been motivated to make this modification in order to provide lane availability/restriction navigation by time and vehicle type.
Shimabara in view of Machino do not explicitly disclose, a second change position is detected on the route; and the first display region and the second display region are controllable, so that, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route.
However, in the same field of endeavor, Oikubo teaches, a second change position is detected on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a second change position is detected on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)); and if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)) and in which a third display in generated in the second display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a third display in generated in the second display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), which shows a schematic illustration of the existing traffic lanes at the second change position on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a schematic illustration of the existing traffic lanes at the second change position on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), for the benefit of ascertaining route accuracy and easily obtain intersection information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Shimabara to include intersection information taught by Oikubo. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain route accuracy and easily obtain intersection information.
Shimabara in view of Machino and Oikubo do not explicitly disclose, a detecting device, using which a number of existing traffic lanes at the current position in the direction of travel of the vehicle on the route can be detected and using which the lane course of the existing traffic 
However, Dudeck Teaches, “In a first exemplary embodiment, the lane is detected using an imaging sensor with an interpretation unit (with one or more sensors). Most digital maps show how many lanes a road consists of. In addition, it is known in which area there is an exit (for example from the motorway). By means of a lane recognition or the assignment of objects to lanes, it is possible to determine whether you are in an outer lane (e.g. by means of the line types). If you now change lane further to the outside and an exit for this point is described on the map, this is an indication that the vehicle is about to leave the motorway or federal highway. This information can now be made available to a navigation unit, which can be part of the driver assistance system, the navigation system or a unit shared by the driver assistance system and the navigation system. For the navigation unit to recognize the exit, it is not even necessary to indicate "exit available" or to state the number of lanes on the map: the type of lane markings alone can be used to detect whether you are on an exit” (Dudeck: [0013]), for the benefit of determining lane location (outer etc.) (e.g., by means of line type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigational device disclosed by a modified Shimabara to include lane detection taught by Dudeck. One of ordinary skill in the art would have been motivated to make this modification in order to determine lane location (outer etc.)(e.g., by means of line type).

REGARDING CLAIM 12, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Machino also teaches, the device comprises a display area, on which the first and the second display region are arranged (Machino: [FIG. 5] the device comprises a display area, on which the first and the second display region are arranged can be observed.).

REGARDING CLAIM 13, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Machino also teaches, the first display region is arranged directly below the second display region so that the first display can be displayed below the second display (Machino: [FIG. 5] a first and second display can be observed (side-by-side, design choice case of equivalence (MPEP §2183))).

REGARDING CLAIM 14, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Oikubo also teaches, using a capturing device, an actual traffic lane of the vehicle in which the vehicle is located can be captured (Oikubo: [FIG. 6] Lane display and S1).

REGARDING CLAIM 15, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Oikubo also teaches, A vehicle with a device of claim 11 (Oikubo: Limitations addressed, claim 14 (supra)).

Response to Arguments
Applicant’s arguments, filed 10-21-2021, with respect to the rejection of claim 1 (and 11, parallel in scope) under 35 USC §103 have been fully considered and are not persuasive.
The applicant has contended that the prior art reference of Shimabara (US 20010027377 A1), does not teach, “a number of existing traffic lanes at the current position in the direction of travel of the vehicle on the route can be detected” of claim 1. The examiner respectfully disagrees. As cited above, Shimabara (US 20010027377 A1) teaches, [0095] “as shown in FIG. 13(A), all three lanes are directly advancing at the intersection 300, but the lanes are reduced to two lanes after passing the intersection 300, and one right-turn lane is added before the intersection 310 to make three lanes again (current lanes and lanes ahead)”. However, if “current position” is the crux of the invention, to alleviate uncertainty, the examiner offers additionally or alternatively, Shimabara (US 20010027377 A1) ¶[0074] “Next, among the lanes that the vehicle is permitted to travel in the first intersection and the second intersection, specified at step 104, the guidance information setting unit 20 specifies the travel lane (recommended travel lane) whereby the vehicle makes the fewest lane changes until reaching the second intersection (step 105) (current intersection, intersection ahead)”; Shimabara (US 20010027377 A1) ¶[0075] “it can be specified that the lane in which the vehicle is permitted to travel at the node N4 corresponding to the second intersection is the lane a, and the lanes in which the vehicle is permitted to travel at the node N1 corresponding to the first intersection are any of the lanes b, c, d, as shown in FIG. 7 (node 1, current node; node 4, node ahead)”, and Shimabara (US 20010027377 A1), [0004] “In general, a navigation system for a vehicle detects the current position of the vehicle and reads out the map data for the area surrounding the vehicle from a storage medium such as a CD, DVD, 
Additionally or alternatively, White (US 20170089717 A1), [0007] “The mobile computing device may analyze this video data to determine which of several road lanes the vehicle is currently travelling. This determination may be done with or without the assistance of cartographic data, which may indicate the total number of road lanes for a given road on which the vehicle is currently travelling by referencing the geographic location of the vehicle.”
Additionally or alternatively, Kobayashi (JP 2015155857 A), [ABS] “The current position detection unit 5, the lane number determination unit 141 that determines the number of lanes on the traveling road of the vehicle based on the map data and the vehicle position information”.
For reasons cited above, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103. Applicant arguments (b) and (c) parallel in scope. The examiner holds the same positon regarding arguments (b) and (c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663